OPINION
PER CURIAM.
Appellant was found guilty by a jury of voluntary manslaughter and simple assault. The conviction arose out of the shooting death of one individual and the wounding of another. In this appeal, appellant asserts the trial court erred in (1) refusing to charge the jury on involuntary manslaughter; (2) refusing to grant a mistrial after allegedly improper prosecutorial remarks made during closing argument; and (8) prohibiting the defense from introducing certain evidence at trial. Appellant failed to preserve these claims for appellate review, however, as he did not raise them in written post-verdict motions. See Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975). Therefore, judgment of sentence must be affirmed.